DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.
Claim 1 has been canceled.  Claims 2-25 are presented for examination.
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites, “receiving selection input indicating selection of a first user identififer from the list … receiving selection input indicating selection of a second user identifier from the 
Claims 10 and 18 correspond to claim 2 and are rejected for the same reasons.
Claims 3-9, 11-17 and 19-25 are rejected for failing to cure the deficiencies of their respective parent claims.     

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 20 recites the term, “the selection.”  However, the antecedent basis of this term is unclear, because lines 15 and 19 both refer to “selection.”  For the purpose of examination, Examiner interprets to referring to the “selection” in line 19.  
Claim 2, line 30 recites “an answer from the first user identifier.”  It is unclear what it means for an answer to be from a first user identifier i.e., a user identifier is presumably a piece of identifying data e.g., a username, and does not in and of itself generate an answer.  For the purpose of examination, Examiner interprets the above phrase as referring to an answer from a user represented by the first user identifier.  
Claims 10 and 18 correspond to claim 2 and are rejected for the same reasons.
Claims 3-9, 11-17 and 19-25 are rejected for failing to cure the deficiencies of their respective parent claims.     
Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-7, 9-15, 17-23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richardson (US 8,751,559) in view of Deh-Lee (US 2003/0140037).  

 	Regarding claim 2, Richardson teaches a computer-implemented method, comprising:
 	receiving, by a computer server hosting a question-and-answer service, question input associated with a requesting user (Figs. 1, 7, col. 4, line 42 to col. 5, line 14, a server i.e., question processing system, can receive a question from a user), 
 	automatically generating a list of user identifiers from the set of user identifiers (col. 7, lines 26-33; col. 13, line 60 to col. 14, line 12, the system takes into account various metrics to 
 	wherein a user identifier is included in the list of user identifiers based on a priority associated with the user identifier (col. 7, lines 26-33; col. 13, line 60 to col. 14, line 12, the system takes into account various metrics to determine scores for experts, and then identifies a list of n experts with the highest scores/ranks, who are the most appropriate experts to answer a user’s question; col. 12, lines 5-17, the expert routing module selects these expert candidates as potential experts for the user, drawn from a larger pool; col. 11, line 15 to  col. 13, line 59, the system may take into account almost any type of metrics, such as availability, candidate’s prior engagement in answering questions, etc.; see also col. 7, lines 5-39);
 	wherein question input is received using a graphical interface of the question-and-answer service (Fig. 7, col. 16, lines 32-42, a user can type their question into a graphical user interface);
 	computing priorities for a set of user identifiers associated with the question-and-answer service based on a ranking algorithm (col. 13, line 60 to col. 14, line 12, the system takes into account various metrics to determine scores for experts, and then identifies n experts with the highest scores/ranks; this calculation process can be understood to be a ranking algorithm); 
 	wherein a priority indicates a likelihood that an answering user associated with a user identifier will answer the question (col. 7, lines 5-39, the system determines a ranked list of 
 	receiving selection input indicating selection of a first user identifier from the list of user identifiers (col. 17, lines 56-66, the user can receive answers from multiple experts; a panel can present the answers of the multiple experts; the user can select one or more of these experts to communicate with to get follow up answers), 
 	wherein the selection causes the question input to be automatically converted to a vote for the first user identifier (a “vote” can be understood as a “formal expression of a wish, will or choice” or “one given as an indication of approval or disapproval of a proposal” e.g., see online Merriam Webster Dictionary at https://www.merriam-webster.com/dictionary/vote; col. 8, lines 6-41, the system awards points for approved activities and deducts points for disapproved activities; each is an expression of approval or disapproval i.e., a vote; the selection of an expert to ask further follow up question, as noted above and in col. 17, lines 61-66, can trigger the provision of an answer by the expert, for which the expert is automatically awarded a number of points, as noted in col. 8, lines 15-17; this effectively converts the question input into points/votes; note that para. [0021] of the specification appears to describe the claimed automatic conversion to a vote in a similar manner i.e., the submission of a question and the provision of an answer results in a vote for the provided answer);
 	receiving selection input indicating selection of a second user identifier from the list of user identifiers (col. 17, lines 56-61, the user can receive answers from multiple experts; a panel can present the answers of the multiple experts, which are all from the user can select one or more of these experts to communicate with to get follow up answers), 

 	displaying an answer from the first user identifier in a higher priority position in the graphical user interface (col. 17, lines 55-66, one or more answers can be presented from an expert; Figs. 10-11, expert answers can be provided for example in an overlay panel that overlaps and covers up other content i.e., a “higher priority position in the graphical user 
	 However, Richardson does not expressly disclose displaying the list of user identifiers in the graphical interface.
 	In the same field of endeavor, Deh-Lee teaches 
 	displaying the list of user identifiers in the graphical interface ([0023-0026], the system can determine and display a list of experts using various weights and other parameters; and a user can review the list and select one of the experts).
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated displaying the list of user identifiers in the graphical interface as suggested in Deh-Lee into Richardson because Richardson and Deh-Lee pertain to analogous fields of technology.  Richardson col. 17, lines 56-60 describes a panel that presents answers from multiple experts, and also presents options to select multiple experts from a set of experts. Deh-Lee also relates to presenting a means of selecting between a set of experts.  In Deh-Lee, the experts are presented in the form of a list and displayed for selection by a user.  It would be desirable to incorporate this feature into Richardson so that the user can view all available experts and select one or  more suitable experts to communicate with e.g., see Deh-Lee [0023-0026].   

 	Regarding claim 3, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 2.  The combination of Richardson and Deh-Lee also teaches  	wherein the question input is associated with a first user identifier (Richardson Figs. 1, 7, 
 	wherein a priority associated with the first user identifier is increased when a database of the question-and-answer service indicates a relationship between a particular user identifier and the first user identifier (Deh-Lee, [0019], a user can prioritize particular experts because the user has worked with them in the past; Richardson col. 7, lines 18-35, a user can define a subject matter for a question, and an expert is ranked because they relate to that subject matter, thus defining a relationship between the user and the expert).

 	Regarding claim 4, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 2.  The combination of Richardson and Deh-Lee also teaches 
 	wherein a priority associated with the particular user identifier is based on historical data stored in a database of question-and-answer service (Richardson col. 7, lines 26-39, to obtain top ranking expert profiles, the system examines an expert profile store/database and matches the subject matter/keywords of the query to expertise information in the expert profiles; for example, as noted in Richardson col. 7, lines 21-25, an expert profile may indicate a background in dermatology, which can be matched to a query relating to the same; such expert profile information was previously stored and is concerned with previously obtained skills/interests of the expert, and thus is “historical data”; see also Deh-Lee [0019-24]), and
 	wherein the historical data is associated with the particular user identifier (Richardson col. 7, lines 26-39 describes expert profiles, which each pertain to a particular expert), 
 	wherein the historical data includes information related to answers to questions (Richardson col. 7, lines 26-39, to obtain top ranking expert profiles, the system examines an 

 	Regarding claim 5, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 4.  The combination of Richardson and Deh-Lee also teaches 
 	wherein the historical data further includes information about the particular user identifier (Richardson col. 7, lines 26-39, to obtain top ranking expert profiles, the system examines an expert profile store/database and matches the subject matter/keywords of the query to expert profiles/expertise; for example, as noted in Richardson col. 7, lines 21-25, an expert with a background in dermatology can be matched to a query relating to the same; such expert profile information was previously stored and is concerned with previously obtained skills/interests of the expert, and thus is “historical data”; see also Deh-Lee [0019-24]), 
 	the information about the particular user identifier including a status within the question-and-answer service (Richardson col. 7, lines 26-39, to obtain top ranking expert profiles, the system examines an expert profile store/database and matches the subject matter/keywords of the query to expert profiles/expertise; for example, as noted in Richardson col. 7, lines 21-25, an expert with a background in dermatology can be matched to a query relating to the same; such expert profile information was previously stored and is concerned with previously obtained skills/interests of the expert, and thus is “historical data”; put another way, such expert 

 	Regarding claim 6, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 4.  The combination of Richardson and Deh-Lee also teaches 
 	wherein the historical data further includes information about the particular user identifier (Richardson col. 7, lines 21-39, an expert profile can contain information regarding the expert e.g., indicating the expert has a background in dermatology), 
 	the information about the particular user identifier including topics followed by the particular user identifier (Richardson col. 7, lines 26-39, to obtain top ranking expert profiles, the system examines an expert profile store/database and matches the subject matter/keywords of the query to expert profiles/expertise; for example, as noted in Richardson col. 7, lines 21-25, an expert with a background in dermatology can be matched to a query relating to the same; such expert profile information was previously stored and is concerned with previously obtained skills/interests of the expert, and thus is “historical data”; such expert profile information indicates that the expert follows particular topics; see also Deh-Lee [0019-24]).

 	Regarding claim 7, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 2.  The combination of Richardson and Deh-Lee also teaches wherein a priority associated with the particular user identifier is increased when the particular user identifier is currently online (Richardson col. 12, line 66 to col. 13, line 5, a consideration in matching/prioritizing an expert is whether the expert is currently available and working on their computer; see also Richardson col. 15, lines 40-62, which describe how an expert can be 

 	Regarding claim 9, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 2.  The combination of Richardson and Deh-Lee also teaches excluding a user identifier from the list of user identifiers when a database of the question-and-answer service flags the user identifier as having passed on answering the question (Richardson col. 11, lines 28-42, an expert can update their profile to indicate they wish to pass on particular topics so that they will not be sent question relating to those topics; naturally, such experts would be excluded from a list of experts considered for a query that relates to that topic; see also Richardson col. 12, lines 54-60, col. 13, lines 51-59, which indicates that the system would take the above into account to determine whether the expert should be included or excluded in a list of appropriate expert candidates.)

 	Regarding claim 10, the claim corresponds to claim 2 and is rejected for the same reasons.  The combination of Richardson and Deh-Lee also teaches a computer server hosting a question-and-answer service (Richardson col. 5, lines 9-14 describes a server), comprising: 
 	one or more processors (Richardson Fig. 14, col. 19, line 57 to col. 20, line 16 describe a processing device and memory with instructions); and
 	a non-transitory computer-readable medium including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations 

 	Regarding claim 11, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 10.  Claim 11 also corresponds to claim 3 and is rejected for the same reasons. 

	Regarding claim 12, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 10.  Claim 12 also corresponds to claim 4 and is rejected for the same reasons. 

	Regarding claim 13, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 5 and is rejected for the same reasons. 

	Regarding claim 14, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 12.  Claim 14 also corresponds to claim 6 and is rejected for the same reasons. 

	Regarding claim 15, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 10.  Claim 15 also corresponds to claim 7 and is rejected for the same reasons. 

	Regarding claim 17, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 10.  Claim 17 also corresponds to claim 9 and is rejected for the same reasons. 

 	Regarding claim 18, the claim corresponds to claim 2 and is rejected for the same reasons.  The combination of Richardson and Deh-Lee also teaches a computer-program product 

 	Regarding claim 19, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 3 and is rejected for the same reasons. 

	Regarding claim 20, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 18.  Claim 20 also corresponds to claim 4 and is rejected for the same reasons. 

	Regarding claim 21, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 20.  Claim 19 also corresponds to claim 5 and is rejected for the same reasons. 

	Regarding claim 22, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 20.  Claim 22 also corresponds to claim 6 and is rejected for the same reasons. 

	Regarding claim 23, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 18.  Claim 23 also corresponds to claim 7 and is rejected for the same reasons. 

	Regarding claim 25, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 18.  Claim 25 also corresponds to claim 9 and is rejected for the same reasons. 
 	

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103(a) under Richardson and Deh-Lee, as applied in claim 2, and further in view of Schworzman (US 2011/0055207) and further in view of An (US 2009/0049042). 

 	Regarding claim 8, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 2.  However, the combination of Richardson and Deh-Lee does not expressly disclose wherein displaying the list of user identifiers includes displaying a count for each user identifier in the list of user identifiers, wherein the count indicates a number of times the user has been solicited to answer the question.
 	In the same field of endeavor, Schworzman teaches wherein displaying the list of user identifiers includes displaying a rating metric for each user identifier in the list of user identifiers (Schorzman Figs. 6, 7, 9 [0084], each expert profile can also display an expert rating parameter and profile information i.e., information used to evaluate the expert). 
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated wherein displaying the list of user identifiers includes displaying a rating metric for each user identifier in the list of user identifiers as suggested in Schworzman into Richardson/Deh-Lee because Schworzman and Richardson/Deh-Lee pertain to analogous fields of technology.  Both Richardson/Deh-Lee and Schworzman pertain to determining and displaying a list of experts that can help answer a question of a user.  In Schworzman, the system can display a rating metric for each expert.  It would be desirable to incorporate this feature into Richardson/Deh-Lee so that a user has more information regarding the appropriateness and expertise of an expert candidate.

 	In the same field of endeavor, An teaches the rating metric is a count, wherein the count indicates a number of times the user has been solicited to answer the question ([0085], a known rating metric used to assess an expert is the number of queries an expert has received for a query/question including a particular keyword or relating to a particular subject matter; for example, as noted in Fig. 11 [0085], the question could be any question relating to dermatology, and the system would count the number of queries that the expert has received for a dermatology question; note that a question can be understood as “a subject or aspect in dispute or open for discussion” or the “specific point at issue” e.g., see online Merriam Webster Dictionary, downloaded from https://www.merriam-webster.com/dictionary/question;); see also Richardson col. 3, lines 47-52, which notes that the term “question” can be understood as any statement or query relating to learning more about  particular subject matter).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the rating metric is a count, wherein the count indicates a number of times the user has been solicited to answer the question as suggested in An into Richardson, Deh-Lee and Schworzman because Richardson/Deh-Lee/Schworzman and An pertain to analogous fields of technology.  Richardson/Deh-Lee/Schworzman and An pertain to systems for finding experts to answer queries presented by users. In Richardson/Deh-Lee/Schworzman, the system presents/displays a variety of information and metrics to help a user determine whether a particular expert is appropriate and has the right expertise.  An teaches that one metric or type of information that can be used to evaluate a particular expert is to count 

 	Regarding claim 16, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 10.  Claim 16 also corresponds to claim 8 and is rejected for the same reasons.  

 	Regarding claim 24, the combination of Richardson and Deh-Lee teaches the invention as claimed in claim 18.  Claim 24 also corresponds to claim 8 and is rejected for the same reasons.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 2, 10 and 18.
 	Regarding independent claims 2, 10 and 18, the Applicant alleges that the cited prior art does not teach the amended limitation of “automatically generating a list of user identifiers from a set of user identifiers, wherein a user identifier is included in the list of user identifiers based on a predefined relationship with the requesting user; computing priorities for a set of user identifiers associated with the question-and-answer service based on a ranking algorithm, wherein a priority indicates a likelihood that an answering user associated with a user identifier will answer the question; displaying the list of user identifiers in the graphical interface; receiving selection input indicating selection of a first user identifier from the list of user identifiers, wherein the selection causes the question input to be automatically converted to a for the first user identifier; receiving selection input indicating selection of a second user identifier from the list of user identifiers, wherein the selection causes the question input to be automatically converted to a vote for the second user identifier; ranking the first user identifier above the second user identifier when the first user identifier receives more votes than the second user identifier; and displaying an answer from the first user identifier in a higher priority position in the graphical user interface.”
 	Examiner respectfully disagrees.  For example, Richardson col. 18, lines 56-66 teaches that a user can select multiple experts from a set of experts, in order to ask follow up questions and get additional answers i.e., receiving selection inputs for first and second user identifiers.  All of these experts have had question routed to them. As noted in col. 7, lines 26-33 and col. 123, line 60 to col. 14, line 12, any candidate expert to whom questions have been directed has been ranked based on various metrics e.g., using some kind of ranking algorithm, and selected from a larger pool of experts.  In the view of the Examiner, Deh-Lee [0023-0026] indicates that it is well known and obvious, when a user is selecting experts from a set of experts, to display the set/list of experts in a graphical user interface. At least the above appears to read on the amended limitations.    
 	Applicant further alleges that claims 3-9, 11-17 and 19-25 are allowable in view of their dependency on claims 2, 10 and 18.  Claims 3-9, 11-17 and 19-25 are rejected based on Richardson, Deh-Lee, Schworzman and/or An.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Miller (M. Miller, “Absolute Beginner’s Guide to Understanding and Using Feedback on eBay,” published June 30, 2006, downloaded at https://www.informit.com/articles/article.aspx?p=482335) teaches placing a feedback score next to each username, where the score represents how many solicitations/purchase requests the corresponding user has received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143